DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 5/23/22 has been entered. 


Response to Supplemental Amendment
The supplemental amendment filed 6/1/22 has been entered including the amendments to the drawings and specification which are acceptable and have been entered.





Allowable Subject Matter
Claims 1-5, 7-9, 11-12, 14-18, and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
No reference of record discloses providing a first valve at a junction between the first flow member and the inlet channel, wherein the first valve automatically opens during a start-up mode of the liquid ring pump, and automatically closes during a running mode of the liquid ring pump that follows the start-up mode; providing a second valve at a junction between the second flow member and the cone seal area, wherein the second valve automatically closes during the start-up mode and automatically opens during the running mode of the liquid ring pump.
The closest prior art of record:
DE 689345 to Siemens discloses a liquid ring pump but does not disclose a first valve disposed at a junction between the first flow member and the inlet channel, wherein the first valve automatically opens during a start-up mode of the liquid ring pump and automatically closes during a running mode of the liquid ring pump that follows the start-up mode; and a second valve disposed at a junction between the second flow member and the cone seal area, wherein the second valve automatically closes during the start-up mode and automatically opens during the running mode of the liquid ring pump.
Adams US 3289918 discloses the use of a check valve 150 in a flow member 132 supplying cooling make up liquid in a liquid ring pump. However, as claimed in claims 1, 7, 15 , and 21, and as shown in Fig 1 of applicant’s specification, the valves 53 and 55 are disposed at the junctions between the flow member 21a and the inlet channel 31, and the flow member 47a and the cone seal area 43, respectively. 
Merriam Webster Dictionary (URL: https://www.merriam-webster.com/dictionary/junction) defines junction as:

    PNG
    media_image1.png
    458
    737
    media_image1.png
    Greyscale

Adams does not dispose the check valve at the point where the flow member meets the inlet channel or cone seal area of the liquid ring pump. Additionally, it is unclear from the disclosure of Adams if the check valve of Adams would open and close automatically as claimed in claims 1, 7, 15 , and 21 with regard to the running mode and start-up mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Claim Interpretation
The examiner notes that the term “flow member” in claims 1, 7, 15, and dependent claims thereof is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claimed “flow member” is also referred to as in the specification as filed as a flow path which would be understood by one of ordinary skill in the art in light of the specification to be synonymous with a flow passage/channel or a flow conduit as depicted in Fig 1 of applicant’s specification at 47 and 21. This interpretation is supported by the plain meaning of the terms passage and channel and conduit as evidenced by Merriam Webster Dictionary (URL: https://www.merriam-webster.com/dictionary/passage; URL: https://www.merriam-webster.com/dictionary/channel URL: https://www.merriam-webster.com/dictionary/conduit).

    PNG
    media_image2.png
    306
    844
    media_image2.png
    Greyscale
  

    PNG
    media_image3.png
    973
    754
    media_image3.png
    Greyscale





    PNG
    media_image4.png
    471
    748
    media_image4.png
    Greyscale
 

Additionally, the term “member” is defined as a constituent piece of a complex structure by Oxford Language Dictionary (URL: https://www.bing.com/search?q=member+definition&src=IE-SearchBox&FORM=IESR3A). 

    PNG
    media_image5.png
    635
    712
    media_image5.png
    Greyscale

Thus, in light of the specification which refers to the disclosed invention in terms of a flow member or a flow path, “flow member” in claims 1, 7, and 15 (a first flow member coupled to the reservoir and the inlet channel to provide fluid communication therebetween, and a second flow member coupled to the reservoir and the cone seal area to provide fluid communication therebetween) is understood to refer broadly to a piece of the claimed structure which structurally defines a flow path (i.e. passage, channel, conduit) between the claimed locations thereby allowing fluid communication via fluid flow therebetween.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANDREW FINK whose telephone number is (571)270-3373.  The examiner can normally be reached on M-Th 9-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4373.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas Fink/             Examiner, Art Unit 3746